DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the Preliminary Amendment filed June 22, 2022 for the patent application 16/851,366, originally filed on April 17, 2020. Claims 1-23 were originally presented for examination. Claims 1 and 11 are independent. In the Preliminary Amendment filed June 22, 2022, claims 21-23 were canceled. Claims 1-20 remain pending.

Drawings
The Replacement Drawings filed June 22, 2022 are acknowledged and accepted by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a first hand element” in claims 1, 7-9, and 11.
“a first head element” in claims 1, 7-9, and 11.
“the hand element” in claims 1, 7-9, and 11-13.
“the head element” in claims 1, 7-9, and 11-13.
“a proximity element” in claim 1, 7-9, and 11-13.
“a warning element” in claims 1 and 11.
“a second hand element” in claim 10.
“a second head element” in claim 10.
“a second proximity element” in claim 10.
“a second warning element” in claim 10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-20 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, and a substantially similar limitations in claims 7-9, and 11-13, recites the limitation “the hand element.” The limitation “a first hand element,” is originally introduced in respective claims 1 or 11. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the first hand element”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of respective claims 1 or 11. Therefore, claims 1, 7-9, and 11-13 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-10 and 12-20 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claims 1 or 11.
Claim 1, and a substantially similar limitations in claims 7-9, and 11-13, recites the limitation “the head element.” The limitation “a first head element,” is originally introduced in respective claims 1 or 11. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the first head element”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of respective claims 1 or 11. Therefore, claims 1, 7-9, and 11-13 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-10 and 12-20 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claims 1 or 11.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kovarik et al. (hereinafter “Kovarik,” US 2011/0144453).
Regarding claim 1, and substantially similar limitations in claim 11, Kovarik discloses a device for training a user to avoid hand-to-face contact, comprising: 
a first hand element adapted to be secured to a hand of the user (Kovarik [0103], “spectacles and/or sunglasses are provided with a sensor that interacts with another sensor provided in a ring of at least one hand,” sensor in a ring of at least one hand); 
a first head element adapted to be secured to a head of the user (Kovarik [0103], “spectacles and/or sunglasses are provided with a sensor that interacts with another sensor provided in a ring of at least one hand,” sensor in spectacles and/or sunglasses); 
a proximity element adapted to determine if the hand element is within a selected distance of the head element (Kovarik [0018], “Certain embodiments of the present invention employ one or more sensors that are positioned such that the location of an individual's hands or fingers is made apparent to the individual, especially as those hands or fingers approach within a predetermined distance or proximity to their face.”); and 
a warning element adapted to provide a warning signal responsive to the proximity element determining that the hand element is within the selected distance of the head element (Kovarik claim 2, “a semiconductor device programmed to select a predetermined distance of proximity so that a person's hand triggers the signal generating device to warn the person that their hand is in the proximity of their mouth”).
Regarding claim 2, and substantially similar limitations in claim 14, Kovarik discloses that the first hand element comprises a ring adapted to be worn on a finger of the hand of the user (Kovarik [0036], “while several of the embodiments described herein utilize proximity sensors that do not necessarily require that a person's hand or fingers have some separate element associated therewith, it will be understood that employment of devices, (e.g. such as a ring or bracelet with a sensor associated therewith, in combination with at least one other element that communicates with such sensors), is within the ambit of the present invention”).
Regarding claim 3, and substantially similar limitations in claim 16, Kovarik discloses that the first hand element comprises a wristwatch of bracelet adapted to be worn on a wrist of the hand of the user (Kovarik [0036], “while several of the embodiments described herein utilize proximity sensors that do not necessarily require that a person's hand or fingers have some separate element associated therewith, it will be understood that employment of devices, (e.g. such as a ring or bracelet with a sensor associated therewith, in combination with at least one other element that communicates with such sensors), is within the ambit of the present invention”).
Regarding claim 4, and substantially similar limitations in claim 15, Kovarik discloses that the first hand element comprises an artificial fingernail adapted to be secured to a natural fingernail of the hand of the user (Kovarik [0116], “Sensors can even be provided in association with fake fingernails”).
Regarding claim 5, and substantially similar limitations in claim 17, Kovarik discloses that the first head element comprises an earring adapted to be worn on an ear of the user (Kovarik [0092], “Sensors can be associated in various embodiments with jewelry--such as rings, piercings, earrings”).
Regarding claim 6, and substantially similar limitations in claim 18, Kovarik discloses that the first head element comprises eyeglasses adapted to be worn on the head of the user (Kovarik Abstract, “a sensor positioned on an item selected from the group consisting of one of a hat, a writing instrument, eye glasses”).
Regarding claim 7, and substantially similar limitations in claim 13, Kovarik discloses that the first hand element or the first head element comprises a magnet adapted to generate a magnetic field, and the other of the first hand element or the first head element comprises a magnetic field detector adapted to detect characteristics of the magnetic field, and wherein the proximity element comprises a processor adapted to process the detected characteristics of the magnetic field to thereby determine if the hand element is within a selected distance of the head element (Kovarik [0042], “The sensor pattern… can monitor movement that occurs within a predetermined distance from the face. It… may include… a magnetic sensor… The sensor can detect changes in proximity, distance, position, direction, rotation, velocity, and/or acceleration of a person's hand when approaching the person's face.”; also Kovarik [0090], “Magnetic proximity sensors are non-contact units and can be placed away from the extreme conditions they are monitoring. The units detect distance by using Hall effect principles, inductance and variable reluctance.”).
Regarding claim 8, Kovarik discloses that the first hand element or the first head element comprises a transmitter adapted to transmit a first signal, and the other of the first hand element or the first head element is adapted to receive the first signal and return a modification of the first signal back to the transmitter, and wherein the proximity element comprises a processor adapted to process the received modification of the first signal to thereby determine if the hand element is within a selected distance of the head element (Kovarik [0047], “An inclination sensor can be employed to monitor the absolute slope and/or angle of inclination of the sensor and can then be transmitted to the controller for processing. A first sensor can emit a beam having a specific wavelength and can be worn at or near the chest region and an activating material can be a reflective surface worn on the wrist or other extremity of the user such that it would interrupt or otherwise disturb the beam emitted by the sensor. The sensor sends this information to the controller which processes the information and activates the signaling unit to warn the user.”; also Kovarik claim 15, “employment of a sensor that transmits a signal and wherein said signal is communicated to a cell phone”).
Regarding claim 9, and substantially similar limitations in claim 12, Kovarik discloses that the first hand element or the first head element comprises a transmitter adapted to transmit a first signal, and the other of the first hand element or the first head element comprises a receiver adapted to receive the first signal, and wherein the proximity element comprises a processor adapted to process the received first signal to thereby determine if the hand element is within a selected distance of the head element (Kovarik [0104], “Ear bud sensors may be provided having the ability to detect the position of a person's hands, such as by either by detecting a bracelet or ring on one or both hands. Blue-tooth technology is particularly useful in various embodiments of the invention… In one particular embodiment, such as one employing two ear bud sensors, a triangulation situation is provided with the third senor being associated with a person's hands with a sensor thereon”; also Kovarik [0109], “Triangulation between sensors and targets may be used to appropriately focus areas of interest such as hand to face contacts.”).
Regarding claim 10, Kovarik discloses: a second hand element adapted to be secured to a second hand of the user; a second head element adapted to be secured to the head of the user; a second proximity element adapted to determine if the second hand element is within the second selected distance of the second head element; and a second warning element adapted to provide a second warning signal responsive to the second proximity element determining that the second hand element is within the second selected distance of the second head element (Kovarik [0104], “Ear bud sensors may be provided having the ability to detect the position of a person's hands, such as by either by detecting a bracelet or ring on one or both hands. Blue-tooth technology is particularly useful in various embodiments of the invention… In one particular embodiment, such as one employing two ear bud sensors, a triangulation situation is provided with the third senor being associated with a person's hands with a sensor thereon,” detecting a bracelet or ring on both hands, also employing two ear bud sensors; also Kovarik [0121], “more than 4 sensors (see FIG. 4 where 8 sensors are pictured) that can be positioned suitably around the brim such that coverage of detection of undesired hand proximity can be determined… a plurality of sensors each having a sensitivity that alone may not trigger a signal warning but when two or more signals are combined and detected, the warning can be triggered”).
Regarding claim 19, Kovarik discloses that the first head element comprises a necklace adapted to be placed around a neck of the user, and wherein positioning the first head element on or adjacent the head of the user comprises placing the necklace around the neck of the user (Kovarik [0092], “Sensors can be associated in various embodiments with jewelry--such as rings, piercings, earrings, necklaces”).
Regarding claim 20, Kovarik discloses that the first head element comprises a hat or set of headphones adapted to be placed on the head of the user, and wherein positioning the first head element on or adjacent the head of the user comprises placing the hat or set of headphones on the head of the user (Kovarik [0032], “sensors can be provided on food handler's or Chef's hats so that those who handle food are aware when their hands might approach their face”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hathorn (US 2016/0140830) System and method for tracking and reducing human-to-human transmission of infectious pathogens
Greenly (US 2018/0027908) Wearable disease prevention device
Murati et al. (US 2021/0233378) Method and assembly for warning against hand to face contacts
Shaw et al. (US 2021/0248890) Personal proximity alert device and associated behavior modification system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SA/Examiner, Art Unit 3715                   

/Robert P Bullington, Esq./Primary Examiner, Art Unit 3715